DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020 has been entered.


REMARKS
The Examiner would like to point out that Amendments filed with the RCE (dated September 23, 2020) is not properly formatted. The Amendment seems to be based on a claim set that was not entered, which was filed with an AFCP request (September 8, 2020). However, the instant claim set should have been based on a claim set dated August 27, 2020.


Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Due to citing of reference in an Advisory Action (dated September 8, 2020), and arguments regarding those references, the Examiner will address them below.
The Applicant seems to be stating that the cited references do not disclose “the first weight and the second weight are predetermined fixed values with a fixed ratio for the first weight to the second weight, not changing by calculation during the search of the place name keyword and the second weight is larger than the first weight, wherein the first weight and the second weight are normalized to 1.”
Specifically, the Applicant seems to be focusing on the feature “not changing by calculation during the search of the place name keyword”. However, it’s not entirely clear that the instant specification supports that weights are not changed during the search.
Nevertheless, a new reference Hong is brought in to show ratios and weights for specific items. However, the Applicant states that Hong teaches that “three distances may be normalized to 1 or 100, however, the ratio between dl, d2, and d3 are changing depending on the point coordinate (px, py) in calculation”. 
The Examiner respectfully disagrees with the Applicants’ assessment. There is no evidence that Hong changes any weights after they’ve been assigned to particular attributes. Bezancon [0024, 0025, 0028] discloses identifying claimed attributes and Hong [0157] discloses assigning particular weights to attributes.
As such, combination of Bezancon and Hong disclose the above argued feature. Other amended features are discussed in the below rejection.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Bezancon et al (US Patent Application Publication 2010/0205194) in view of Gupta et al (US Patent Application Publication 2012/0246156) and further in view of Hong (US Patent Application Publication 2013/0218864).

Claim 1: Bezancon discloses method for displaying landmark data from a search of a place name keyword, the method comprising: 
inputting the place name keyword to a server to search for a plurality of landmark data [0023]. [“The association module 16 can also conduct a keyword search…”]
wherein each of the landmark data comprises fields of a landmark name, an objective level category, an address, and an address quoting frequency [0024, 0025, 0028]. [See at least a category, and a name. Bezancon [0024, claim 7) also tracks the number of times information, such as an address, is received (i.e. quoted).]
displaying the landmark data by the electronic device according to the display order [0029].

Bezancon alone does not explicitly disclose sorting the landmark data by an electronic device to a display order, based on a characterized parameter for each of the landmark, wherein the characterized parameter is calculated based on at least a publicity, wherein the publicity is a calculation of the objective level category and the address quoting frequency with respectively weighting to the objective level category and the address quoting frequency, wherein the address quoting frequency is set to be higher in weighting than the objective level category. 
However, Gupta [0042] discloses weighing multiple variables, such as at least categories and sorting results based on the weighing. Bezancon [0025] discloses weighing address correlation, which is based on at least the amount of times an address is received.

Gupta further discloses:
wherein the publicity is a linear summation of the objective level category and the address quoting frequency by weighting the objective level category by a first weight and weighting the address quoting frequency by a second weight. [Gupta [0076] discloses using a sum of scores that determines a sorting order. Also, Bezancon [0025] discloses providing different weights to addresses based on at least the amount of times an address is received.]

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bezancon with Gupta. One would have been motivated to do so in order to present relevant results to a user.

Bezancon alone also does not explicitly disclose:
wherein the first weight and the second weight are predetermined fixed values with a fixed ratio for the first weight to the second weight, not changing by calculation during the search of the place name keyword and the second weight is larger than the first weight, wherein the first weight and the second weight are normalized to 1.
However, Hong [0157] discloses having fixed weights for each attribute. And “the attribute weight of each attribute may be normalized to a 0-1”. Specific types of attributes are disclose by at least Bezancon [0024, 0025, 0028], as discussed above.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bezancon with Hong. One would have been motivated to do so in order to present relevant results to a user based at least on weights of attributes.
Claim 6: Bezancon as modified discloses the method of Claim 1 above, and Bezancon further discloses wherein the characterized parameter is calculated further based on a conformity, the conformity is calculated based on a matching degree of the landmark data to the place name keyword, wherein the characterized parameter is a linear summation of the publicity and the conformity with weighting [0025]. [See at least providing weights for matching addresses and see at least Gupta [0076] for using a sum of scores that determines a sorting order.]


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Bezancon et al (US Patent Application Publication 2010/0205194) in view of Gupta et al (US Patent Application Publication 2012/0246156) further in view of Hong (US Patent Application Publication 2013/0218864) and further in view of Raffill et al (US Patent 7,792,846).

Claim 3: Bezancon as modified discloses the method of Claim 1 above, but Bezancon alone does not explicitly disclose wherein a value of the objective level category is a predetermined value assigned to a rate level of the landmark data, wherein a value of the address quoting frequency in calculation of the publicity is converted by taking a natural log value on the address quoting frequency and multiplying a constant,.
However, Gupta [0042] discloses assigning weights to objects and categories and Raffill (Col 3 ln 10-20) discloses calculating a category value based at least on a natural log and a constant value. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bezancon with Gupta and Raffill. One would have been motivated to do so in order to calculate a value for a category.
Claim 4: Bezancon as modified discloses the method of Claim 3 above, and Raffill further discloses wherein the constant to multiply to the natural log value is ten (Col 3 ln 10-20).
Claim 5: Bezancon as modified discloses the method of Claim 3 above, and Bezancon further discloses wherein the rate level of the landmark data comprises an accepted attraction rating, an accepted store rating, or an accepted shop rating [0024, 0025, 0028]. [Also see Gupta [0046].


Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Bezancon et al (US Patent Application Publication 2010/0205194) in view of Gupta et al (US Patent Application Publication 2012/0246156) further in view of Hong (US Patent Application Publication 2013/0218864) and further in view of Horling et al (US Patent Application Publication 2014/0344259).

Claim 7: Bezancon as modified discloses the method of Claim 1 above, but Bezancon alone does not explicitly disclose wherein the characterized parameter is calculated further based on a distance fraction, the distance fraction is calculated based on a distance degree between a location of the landmark data and a location of the electronic device, wherein the characterized parameter is a linear summation of the publicity and the distance fraction with weighting.
However, Horling [0080] discloses calculating a score based at least on a distance between a user’s device and an address, which is analogous to the distance fraction. Also, see Gupta [0076] for being able to adjust various weights of calculated categories. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bezancon with Horling. One would have been motivated to do so in order to present relevant results to a user. 
Claim 8: Bezancon as modified discloses the method of Claim 1 above and Bezancon further discloses wherein the characterized parameter is calculated further based on: a conformity, wherein the conformity is calculated based on a matching degree of the landmark data to the place name keyword [0023-0025].

Horling and Gupta further discloses:
a distance fraction, wherein the distance fraction is calculated based on a distance degree between a location of the landmark data and a location of the electronic device, wherein the characterized parameter is a linear summation of the publicity, the conformity and the distance fraction with weighting [Horling [0080] discloses calculating a score based at least on a distance between a user’s device and an address, which is analogous to the distance fraction. Also, see Gupta [0076] for being able to adjust various weights of calculated categories.]
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bezancon with Horling. One would have been motivated to do so in order to present relevant results to a user.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Bezancon et al (US Patent Application Publication 2010/0205194) in view of Gupta et al (US Patent Application Publication 2012/0246156) further in view of Hong (US Patent Application Publication 2013/0218864) and further in view of Upstill et al (US Patent 8,041,730).

Claim 9: Bezancon as modified discloses the method of Claim 1 above, but Bezancon does not explicitly disclose wherein the server is searching to a landmark database, the landmark database comprises a large number of data documents, each of the data documents has been constructed by a tree structure and stored in the electronic device or the server, wherein a node of the tree structure is also labelled by regional name.
However, Upstill (Fig. 5, Col 17 ln 2-12) discloses data stored in a tree by at least regional names such as states.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Bezancon with Upstill. One would have been motivated to do so in order to store particular type of data in a particular format.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Georgescu et al (US Patent Application Publication 2013/0166561)



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163